Citation Nr: 0024605	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-33 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for the service connected 
residuals of shrapnel wounds of the right calf and thigh with 
scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This appeal arises from a July 1997 rating decision of the 
Chicago, Illinois Regional Office (RO).  


REMAND

The veteran contends that a rating in excess of 10 percent is 
warranted for his service connected residuals of shrapnel 
wounds of the right calf and thigh with scars.  This 
disability is the result of shrapnel wounds suffered in the 
Korean War.  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation. 38 C.F.R. § 4.56 
(1999).

Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  38 C.F.R. § 4.55(a) (1999).  
In this case, the service medical records show that there was 
a 2 inch wound to the medial side of the right calf and a 
second shrapnel wound to the right thigh.  The thigh injury 
was described on VA examination in November 1956 as being of 
the posterior aspect of the medial surface of the lower 
portion of the middle one third of the right leg.  It is 
unclear from the record which muscle group of the thigh was 
involved with the shrapnel wound.  Moreover, as the muscles 
of the thigh and calf represent different anatomical areas, 
the provisions in section 4.55 to the effect that muscle 
groups of the same anatomical region will not be combined has 
no application in this case.  The RO should therefore 
consider whether separate rating should be assigned for 
residuals of shrapnel wounds to the calf and thigh. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's disability 
under all of the applicable rating criteria.  With regard to 
the service connected scars, the November 1956 VA examination 
was the last medical examination to describe the scars with 
any detail.  Since that time, the record is devoid of 
evidence regarding the nature and extent of residual 
disability, if any, of the service connected scars.  
Accordingly, the veteran should be afforded a VA examination 
which will provide complete clinical findings relative to the 
veteran's scars of the calf and thigh.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  
Following the gathering of all current treatment records, the 
RO should readjudicate the veteran's increased rating claim 
consistent with the holding in Esteban to include 
consideration of whether the assignment of separate ratings 
is appropriate for the residual scars and for muscle injuries 
of the thigh and calf.

The veteran filed the instant claim in September 1996.  
Thereafter, the rating criteria pertaining to muscle injuries 
were revised, effective July 3, 1997.  See also Fischer v. 
West, 11 Vet. App. 121 (1998).  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal (as is the case here), the veteran is entitled 
to the resolution of his claim under the criteria which are 
to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Court in Karnas did not specifically address the 
issue as to what effective date to assign if the liberalizing 
change was the most favorable to the claimant.  However, the 
Court later addressed this matter in DeSousa v. Gober, 10 
Vet. App. 461 (1997).  As the Court noted, 38 U.S.C.A. 
§ 5110(g) provides:  "[W]here compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue."  The RO 
addressed the changes in the muscle codes in the September 
1997 statement of the case.  The RO must continue to consider 
the evaluation of the veteran's muscle disability under both 
the old and new rating criteria.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for the disabilities at issue in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, records should be permanently 
associated with the claims file.  

2.  The veteran should be afforded a VA 
surgical examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  A copy of this Remand 
together with a copy of the old and 
revised rating schedules for muscle 
injury disabilities, and 38 C.F.R. §  
4.56 (evaluation of muscle disabilities) 
must be furnished to the examiner prior 
to the examination.  All necessary 
diagnostic testing should be administered 
to determine

 the full extent of all disability 
present.  The examiner should provide 
complete clinical and diagnostic findings 
for the record to rate the veteran's 
disabilities.  

The surgical examiner should indicate 
whether the veteran's scars of the calf 
and thigh are tender and painful on 
objective demonstration, whether the 
scars are poorly nourished with repeated 
ulceration, or whether the scars limit 
functioning of the affected part.  The 
examiner should identify each muscle 
group that was injured as a result of the 
inservice shrapnel wounds, and then 
provide complete information as to the 
type of injury, history and complaints, 
and objective findings for each injured 
muscle group in compliance with the 
criteria in 38 C.F.R. § 4.56.  All 
factors upon which any medical opinion is 
based must be set forth for the record.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of the 
evidence of record.  The claim should be 
considered under both the old and the new 
rating criteria in accordance with the 
guidance expressed by the Court in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and 
DeSousa v. Gober, 10 Vet. App. 461 
(1997).  The RO should also specifically 
determine whether separate ratings should 
be assigned for right thigh and right 
calf muscle disability as well as for 
scars.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should also 
include consideration of the provisions 
of 38 C.F.R. § 3.655 in the event that 
the veteran fails to appear for a 
scheduled examination (the RO should also 
include in the claims folder a copy of 
the letter scheduling the veteran for an 
examination).  The SSOC must include a 
discussion as to whether it is more 
advantageous to rate the veteran under 
the old or revised criteria.  The veteran 
and his representative should be afforded 
a reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




